Opinion issued February
23, 2012.
 

 
 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-10-00674-CV
____________
 




STEVENSON MANCILLAS, Appellant
 
V.
 
SHELLY MARIE MANCILLAS, Appellee
 
 
On Appeal from the 247th District Court
Harris County, Texas
Trial Court Cause No. 2009-68370
 
 

MEMORANDUM OPINION




Appellant
filed a notice of appeal from an order of dismissal in a divorce case.  His notice did not contain a certificate of
service, an acknowledgment of service by the party served, or other proof that
a copy of the notice of appeal was served on the other party to the
judgment.  See Tex. R. App. P.
9.5(d), 25.1(e). 
On October
19, 2011, we notified appellant that his appeal was subject to dismissal
unless, by October 27, 2011, he provided proof of service on all parties.   See id. 9.5(d), 42.3(c); Pena v. McDowell, 201 S.W.3d 665, 667
(Tex. 2006) (stating that failure to show proof of service of notice of appeal
on all parties is proper grounds for dismissal under Texas Rule of Appellate
Procedure 9.5(d)).  Appellant failed to
respond.
Accordingly,
we dismiss the appeal for failure to comply with a requirement of the Texas
Rules of Appellate Procedure. See Tex. R. App. P. 9.5(d), 42.3(c), 43.2(f).  We dismiss any other pending motions as moot.  
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices
Higley and Brown.